Case 1:19-cr-00040-LEK Document 30 Filed 10/07/19 Page 1 of 1        PageID #: 60

                             MINUTE ORDER



 CASE NUMBER:          1:19-CR-00040-LEK-2
 CASE NAME:            USA v. Reginald Ramones


      JUDGE:     Leslie E. Kobayashi        DATE:           10/7/2019


COURT ACTION: EO: Pursuant to Arraignment and Plea of Guilty to the Information as
to Reginald Ramones in 1:19-cr-00139-LEK held on 9/25/2019, Trial date and all
pending deadlines as to this defendant only in 1:19-CR-00040-LEK-2 will be
VACATED.




Submitted by: Theresa Lam, Courtroom Manager
